Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 24, 2014

The Court of Appeals hereby passes the following order:

A14A2193. JAMIE P. HAHN v. JEANNIE M. HAHN.

      Jamie Hahn seeks appellate review of a Final Judgment and Decree of divorce.
Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the Supreme
Court has appellate jurisdiction over “[a]ll divorce and alimony cases.” Accordingly,
this appeal is hereby TRANSFERRED to the Supreme Court of Georgia.

                                       Court of Appeals of the State of Georgia
                                                                  09/24/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.